242 S.W.3d 734 (2007)
STATE of Missouri, Respondent,
v.
Danny P. VAUGHT, Appellant.
No. WD 67220.
Missouri Court of Appeals, Western District.
October 23, 2007.
Application for Transfer Denied December 18, 2007.
Application for Transfer to Denied January 22, 2008.
*735 Clifford W. Cornell, Jefferson City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO for Respondent.
Before THOMAS H. NEWTON, P.J., PAUL M. SPINDEN, and LISA WHITE HARDWICK, JJ.
Application for Transfer to Supreme Court Denied December 18, 2007.

ORDER
PER CURIAM.
Mr. Danny P. Vaught appeals his conviction of tampering with physical evidence.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).